DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I - claims 1-14 in the reply filed on 5/6/2021 is acknowledged.  Claims 15-24 are withdrawn from consideration.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5203897 A) alone.
Regarding claim 1, Powers discloses a method of producing soot, comprising: 
combusting a first fuel stream and a first oxidizer at a burner face (outer ring of holes 17 supply a fuel-air premix) (col. 5, lines 39-47); 

combusting a silicon-containing fuel into a plurality of soot particles (col. 4, lines 10-13; col. 5, lines 36-39), wherein the second fuel stream and the second oxidizer are combusted between the first fuel stream and the silicon- containing fuel (13)
Powers fails to disclose a second equivalence ratio of the second fuel stream and the second oxidizer of less than about 1.
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, Powers discloses combusting the second fuel stream in an oxidizing atmosphere (i.e., equivalence ratio <1) (col. 4, lines 27-40).  This is done to stabilize the soot laydown process, among other things (see abstract; col. 4, lines 10-49; col. 6, lines 24-32).  Therefore, the limitation, “a second equivalence ratio of the second fuel stream and the second oxidizer of less than about 1”, is a matter of optimizing several variables including the stabilization of the soot laydown process. 
Regarding claim 2, Powers discloses wherein the first fuel stream lacks a silicon-containing fuel (it contains methane, but not silicon). 
Regarding claim 3, Powers discloses wherein the first fuel stream and the first oxidizer are premixed in advance of the burner face (col. 5, lines 39-47).  
Regarding claim 4, Powers discloses wherein a first equivalence ratio of the first fuel stream and the first oxidizer is greater than about 1 (col. 14, lines 52-55) (Note: Powers discloses wherein the fuel-air can change at different points in the process, see col. 15, lines 3-7).  Moreover, this limitation is a matter of optimizing the combustion process.  The relative amounts of fuel and oxygen controls the combustion efficiency, the flame temperature, and the emissions produced.  A higher equivalence ratio would lead to more fuel wastage since not all of the fuel is combusted.  An equivalence ratio that is too low would cool the flame since there is too much oxygen diluting the flame.  Also, NO emissions would increase at an equivalence ratio slightly lower than 1 (i.e., lean combustion).  
Regarding claim 5, Powers discloses wherein the first equivalence ratio is 1.6 or greater (Powers discloses an O2/2CH4 ratio of 0.95, which corresponds to an equivalence ratio of about 3.15 since 4 moles of O2 is needed to stoichiometrically combust 2 moles of CH4) (col. 14, lines 52-55).  Moreover, this limitation is a matter of optimizing the combustion process.  The relative amounts of fuel and oxygen controls the combustion efficiency, the flame temperature, and the emissions produced.  A higher equivalence ratio would lead to more fuel wastage since not all of the fuel is combusted.  An equivalence ratio that is too low would cool the flame since there is too much oxygen diluting the flame.  Also, NO emissions would increase at an equivalence ratio slightly lower than 1 (i.e., lean combustion).  
Regarding claim 6, Powers discloses wherein the second fuel stream lacks a silicon-containing fuel (it contains methane, but not silicon).  
Regarding claim 8, Powers fails to disclose wherein the second equivalence ratio is from about 0.1 to about 0.5.  However, see the optimization argument discussed in the rejection of claim 1.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5203897 A) in view of Johnson (US 20030200770 A1).
Regarding claim 7, Powers fails to disclose wherein the second fuel stream differs in composition from the first fuel stream.  However, Johnson teaches a glass soot process and a laundry list of different fuels, and combinations that can be used in the process (para. 45).  This suggests that the choice of fuel is not particularly important, and that different combinations of fuels can be used without significant effect on the product.    
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Powers wherein the second fuel stream differs in composition from the first fuel stream, so as to improve operational flexibility.  For example, if methane is in short supply then hydrogen can be used to supplement the methane.  
Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5203897 A) in view of Ball (US 6751987 B1).
Regarding claims 9, 10, Powers fails to disclose wherein a first burning velocity of the combusted first fuel and first oxidizer is from about 10 cm/s to about 75 cm/s, or wherein a second burning velocity of the combusted second fuel and second oxidizer is from about 50 cm/s to about 225 cm/s.  However, the limitations can be found through routine experimentation and is a matter of optimization. Ball teaches a method of producing silica soot, and where the velocity of the fuel and oxidizer affects the deposition rate of the soot (col. 7, lines 44-48 and col. 7, line 65- col. 8, line 3).  Therefore, the claimed limitation is a matter of optimizing the deposition rate of the soot, which can be found through routine experimentation.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5203897 A) in view of Miyasaka (US 20110314868 A1).
Regarding claim 11, Powers fails to disclose wherein the first fuel stream and the first oxidizer are surface mixed at the burner face.  However, Miyasaka teaches a glass soot process and the technique wherein the fuel stream and the oxidizer are surface mixed at the burner face (Fig. 2).  Miyasaka teaches this technique to prevent backfire into the burner resulting in damage to the burner (para. 86).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Powers wherein the fuel stream and the first oxidizer are surface mixed at the burner face.  The motivation to combine is to reduce the probability of backfire into the burner.  
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 5203897 A) in view of Nutini (US 20050223750 A1).
Regarding claims 12, Powers discloses directing a shield gas (gas out of inner-shield annulus 15, Fig. 1) between the silicon-containing fuel (13) and the combustion of the second fuel stream and the second oxidizer EXCEPT the shield gas comprising an inert gas.
However, Nutini teaches a glass soot process wherein the shield gas comprises an inert gas (see Fig. 4 showing an argon flow in channel 42).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Powers wherein the shield gas comprises an inert gas.  The motivation to combine is to reduce the flame temperature by inhibiting the oxidation of the CH4 stream near the edge of the fume stream (col. 8, lines 55-62).  The flame temperature affects the relative fractions of different compounds produced (col. 4, lines 63-65).
Regarding claim 13, Powers fails to disclose wherein the shield gas further comprises a non-silicon-containing fuel.  However, Nutini teaches a shield gas for a glass soot process, comprising an inert gas (argon) and a non-silicon-containing fuel gas (hydrogen) (see channel 42 in Fig. 4).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Powers wherein the shield gas further comprises a non-silicon-containing fuel.  The motivation to combine is to regulate the flame temperature so that the desired compounds are produced.  The fuel would increase the temperature of the flame.  The temperature of the flame affects the types of germanium compounds produced (see Fig. 4 of Powers).
Regarding claim 14, Powers fails to disclose combusting a third fuel stream at the burner face between the second fuel stream and the silicon-containing fuel, the third fuel stream comprising a non-silicon-containing fuel and lacking a silicon-containing fuel.  However, Nutini teaches a glass soot process, and the step of combusting a third fuel stream (H2 in channel 42, see Fig. 4) at the burner face between the second fuel stream (H2 in channel 45) and the silicon-containing fuel (SiCl4 in channel 41), the third fuel stream comprising a non-silicon-containing fuel (H2) and lacking a silicon-containing fuel.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Powers to comprise the step of: combusting a third fuel stream at the burner face between the second fuel stream and the silicon-containing fuel, the third fuel stream comprising a non-silicon-containing fuel and lacking a silicon-containing fuel.  The motivation to combine is to regulate the flame temperature so that the desired compounds are produced.  The fuel would increase the temperature of the flame.  The temperature of the flame affects the types of germanium compounds produced (see Fig. 4 of Powers).













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762